               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ALEXANDRIA M. CLAYTON,

        Plaintiff,

 V.                                                   CASE NO. CV415-93


 SAVANNAH CHATHAM METROPOLITAN                                                 «?>
                                                                               {—
 POLICE DEPARTMENT; CRT. DEVON                                                            es
                                                                                          r-o
                                                                                                 <=
                                                                               la
                                                                                          crs
 ADAMS, individually and in his                                           (/>3K
                                                                                          X.
                                                                           O                    >o
 official capacity; SYLVIA                                                                £
 PERRY, Employee Relations
                                                                                          ro
 Coordinator, individually and                                                                  >ort)
                                                                           o
 in her official capacity; CHIEF                                           ■n
                                                                                          -D    ic—C3

 WILLIE LOVETT, individually and
                                                                                          nc
                                                                                                og
                                                                           >              ro
                                                                                                ct-.
 in his official capacity;                                                                ro
                                                                                                  -JU

 CHATHAM COUNTY, GEORGIA; and
 CITY OF SAVANNAH, by and
 through the Mayor and Aldermen;

        Defendants.




                                          ORDER


       Before the Court is Plaintiff Alexandria M.               Clayton,        Defendant

Devon Adams,   and Defendant Sylvia Perry's Stipulation of Dismissal

with   Prejudice.     (Doc.   57. )       Pursuant    to    Federal     Rule         of    Civil

Procedure   41(a) (1) (A) (ii),       a   plaintiff    may    dismiss    an     action by

filing "a stipulation of dismissal signed by all parties who have

appeared." As requested. Plaintiffs' claims against Defendant Adams

and Defendant Perry are DISMISSED WITH PREJUDICE. Each party shall

bear its own costs and attorneys'             fees.

       SO ORDERED this            day of March 2020.



                                               "liM T
                                          WILLIAM   T. Mnnpp ^TR
                                                       MOORE,<JR.
                                          UNITED   STATES    DISTRICT   COURT
                                          SOUTHERN    DISTRICT   OF GEORGIA
